Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
	Claim 1 and the claims dependent therefrom are objected to because their limitations would appear to be in conflict.  In particular, whereas it is indicated of the subscript “gamma” designating the number of repeating units D that it can be as high as 300, paragraph [0019] of the instant Specification indicates that where the number of D units exceeds 166.4, the kinematic viscosity will be higher than 500 mm2/s.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3, 5 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ihara et al, WO 2015/198827.  To the extent that it evolved from a National stage application of the aforementioned international disclosure, U.S. Patent Application Publication No. 2018/0273692 is believed to have an identical disclosure and is used as a faithful translation of the WIPO document into the English language.  All citation of teaching location will be those for the U.S. publication.
	Ihata teaches an oil-like (flowable), hydrosilylation-crosslinked polyorganosiloxane obtained by first curing a composition comprised of an alkenyl-functional polysiloxane and an organohydrogenpolysiloxane in the presence of a platinum catalyst after which the crosslinked product is subjected to equilibration with a cyclic siloxane.  See the abstract.  This product correlates with 
2/11301 = x/100, x = (2)(100)/11301 = 0.0177 mol
which is within the range delineated in association with claimed component (A).  Also, to reiterate, paragraph [0019] of the Specification states that MviD polymers with less than 166 repeat units will have a kinematic viscosity below 500 mm2/s.  As for the favored prior art organohydrogensiloxane component, its structure comports well with that of exemplifications of claimed component (B)- see [0031] of the Specification hence it will inherently satisfy the kinematic viscosity limitation.  According to prior art paragraph [0105], it is preferred that the ratio of SiH groups and alkenyl groups furnished by the compounds correlating with claims components (A) and (B) is between 1.5 and 2.5.  Suitable catalysts and inhibitors are summarized in [0106,0109].
	Concerning claim 8, heat curing of the coated film is disclosed in [0103] and tests for mists were conducted at a line speed of 457.2 m/min [0118].
	The reference does not evaluate their coated release films according to either of the methods outlined in claims 9 and 10 but, to the extent that the compositions disclosed by Ihara are identically-constituted, and films prepared therefrom are obtained using the same coating methodologies, the prior art coatings will inherently be in possession of the characteristics recited in these claims. 


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Ihara et al, WO 2015/198827 in view of Hori et al., U.S. Patent Application Publication No. 2011/0287267.  Ihara does not disclose the incorporation into the solventless release composition that constitutes that prior art invention a linear, high molecular weight polydiorganosiloxane devoid of alkenyl groups. Hori, like Ihara, is directed to solventless hydrosilylation-curable polyorganosiloxane compositions from which release films may be produced.  In the background section at [0004], it is said of release films derived from low viscosity alkenylsiloxane base polymers (like those employed in Ihara) that they exhibit inadequate release properties.  In background paragraph [0006], the document discusses the known solution to addressing poor release observed in similarly-constituted release compositions comprising low viscosity base polysiloxane hosts, which is to add a high viscosity (and therefore high molecular weight) polysiloxane having little if any vinyl content.  However, this approach to enhancing slipperiness results in undesirable mist formation during high speed coating operations.  The gist of the Hori disclosure is thus to tackle simultaneously the problems of poor release properties and mist generation in coating release compositions by formulating a composition that comprises a high viscosity/molecular weight, low vinyl content polysiloxane but a different means of controlling mist formation than is espoused by Ihara.
The skilled artisan has a reasonable expectation based on the teachings of Hori that the release properties in coating films disclosed by Ihara will be inadequate.  It would therefore be obvious that one of ordinary skill would consider adding high molecular weight/low vinyl content polysiloxane as .  
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Ihara et al, WO 2015/198827.  The reference is silent as to the viscosity of the release composition, including the anti-mist additive, as a whole.  Rather, it either only discloses, or it can be inferred, that the kinematic viscosities of the individual materials correlating with claimed components (A) and (B) are less than 500 mm2/s.  On the other hand, these contribute most of the weight of the composition with that of the anti-mist agent only being minor and, therefore, their viscosities will more substantially dictate that of the overall composition.  Moreover, to the extent that the composition is solventless, the skilled artisan will appreciate that the viscosity of the composition should be generally low so that its coatability/spreadability is improved.  The skilled artisan is absolutely capable of optimizing this parameter towards that objective and others as a matter of routine experimentation.  
Claims 1-2, 4-5, and 7-10 are rejected under 35 U.S.C. 103 as being unpatentable over Martin et al., U.S. Patent # 8,685,499.
Martin et al., is of interest due to its description of an antimisting additive derived from the co-condensation of  a silanol/alkoxy-functional silicone resin and a silane or a hydrolysate/condensation thereof.  Relevant to the present discussion, the silane is one adhering to the formula R3dSiX4-d where X is a hydrolysable group and “d” is zero or one.  Condensation products involving silanes containing three hydrolysable groups will include RSiO3/2 units consistent with the requirements of the anti-mist additive set forth in claim 4.  Moreover, according to column 6, lines 39-42, the resulting antimisting additive is a liquid.  
The anti-misting additives are incorporated into hydrosilylation-curable polysiloxane compositions comprising the ingredients summarized in column 9, lines 8-18.  A specific embodiment of .s.  (1 mPa.s ≈ 1 mm2/s where the density of the polymer measured is close to 1).  A vinyl-terminated polydimethylsiloxane of a viscosity squarely in the claimed range will inherently possess a vinyl value within the disclosed range.  The organohydrogensiloxanes are linear (column 10, lines 15+), characterized as being oils (column 16, lines 6-9), and therefore, are of obviously low viscosity.  The reference is not forthcoming as to what constitutes an acceptable ratio of silicon-bound hydrogen to alkene moieties but the Examiner takes notice of the fact that an excess of the former is reported ubiquitously throughout the literature in the context of hydrosilylation-curable polysiloxane coatings.
Regarding claim 7, the reference is silent as to the viscosity of the release composition, including the anti-mist additive, as a whole.  Rather, it either only discloses, or it can be inferred, that the kinematic viscosities of the individual materials correlating with claimed components (A) and (B) are less than 500 mm2/s.  On the other hand, these contribute most of the weight of the composition with that of the anti-mist agent only being minor and, therefore, their viscosities will more substantially dictate that of the overall composition.  Moreover, to the extent that the composition is solventless, the skilled artisan will appreciate that the viscosity of the composition should be generally low so that its coatability/spreadability is improved.  The skilled artisan is absolutely capable of optimizing this parameter towards that objective and others as a matter of routine experimentation.  
Concerning claim 8, column 15, lines 12+ reference coating paper using a 2-roll coating apparatus operating at 900 m/min.  See also Table 2.  Curing occurs at a drying station downstream of the coating device at elevated temperatures (column 16, lines25-28).
As before, a similar base polymer and crosslinker are being used to provide a coating film that, assuming a 1:1-5 ratio deemed as being obvious, would intrinsically have a comparable crosslink density.  

 Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARC S ZIMMER whose telephone number is (571)272-1096. The examiner can normally be reached M-F 8:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Seidleck can be reached on 571-272-1078. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 

February 12, 2022

/MARC S ZIMMER/Acting Patent Examiner of Art Unit 1765